 230DECISIONSOF NATIONAL LABOR RELATIONS BOARDNorthridge Knitting Mills,Inc. and Hermandad Gen-eral de Trahajadores de PuertoRico. Case 24-CA-3460March 23, 1976PROPOSED DECISION AND ORDER'BY CHAIRMAN MURPHY AND MEMBERSFANNINGAND JENKINSThe charge,in the instant case, which was filed onFebruary 1, 1974, by the Hermandad General deTrabajadores de Puerto Rico, hereinafter called theUnion, alleges that Northridge Knitting Mills, Inc.,hereinafter called the Respondent, discharged Ansel-mo Torres Lugo, herein Torres, and Jose Ismael Riv-era Montalvo, herein Rivera, in violation of Section8(a)(l) and (3). On April 9, 1974, a complaint issuedalleging that the Respondent threatened and warnedemployees on or about January 18 and 21, 1974, inviolation of Section 8(a)(1) of the Act, and furtherviolated Section 8(axl) and (3) of the Act by dis-charging Anselmo Torres and Jose Rivera on Janu-ary 21 and 25, 1975, respectively.' Thereafter, onApril 22, 1974, the Respondent denied committingany of the foregoing violations.Pursuant to due notice, a hearing was held beforeAdministrative Law Judge Harold X. Summers onMay 28, 29, 30, and 31, 1974, in Hato Rey, PuertoRico. Following the close of the hearing, the Respon-dent filed a brief with the Administrative Law Judge.On January 2, 1975, Chief Administrative LawJudge Eugene G. Goslee notified the parties that, fol-lowing a longillness,Administrative Law JudgeSummers had retired on December 31, 1974, and wasnot available to the Board within the meaning of Sec-tion 554(d) of the Federal Administrative ProcedureAct .3 In the same letter, the Chief AdministrativeLaw Judge proposed several courses of action avail-'Any party may, within 20 days from the date hereof,filewith the BoardinWashington,D.C., eight copies of a statement setting forth exceptions tothis Proposed Decision and Order,together with seven copies of a brief insupport of said exceptions and, immediately upon such filing,serve copiesthereof on each of the other parties.2 The complaint was amended on May 17,1974, alleging further viola-tions of Sec.8(aXI); specifically,that on or about January 16, 1974, Re-spondent threatened its employees with discharge or other reprisals becauseof their union activities or support.2 See alsoU. 102.36 of the Board's Rules and Regulations,Series 8, asamended:In the event the administrative law judge designated to conduct thehearing becomes unavailable to the Board after the hearing has beenopened,the chief administrative law judge,or the presiding judge, SanFrancisco,California,as the case may be,may designate another ad-ministrative law judge for the purpose of further hearing or other ap-propriate action.able for disposition of the instant matter includingsettling the case,transfer to the Board for issuance ofa proposed decision on the record as made, designa-tion of another Administrative Law Judge to preparea decision on the record as made, or a hearingdenovobefore another Administrative Law Judge. OnJanuary 9 and 10, 1975, the General Counsel and theRespondent, respectively, notified the Chief Admin-istrativeLaw Judge of their willingness to transferthe instant matter directly to the Board. On February13, 1975, the Charging Party advised the Chief Ad-ministrativeLaw Judge of its desire to proceed in theagreed-upon manner.Finally, on February 20, 1975,the Chief Administrative Law Judge advised all par-tiesthat pursuant to their agreement the instant mat-ter was being transferred to the Board.On February 25, 1975, the Board informed theparties that the proceeding had been transferred tothe Board and, further, ordered that briefs from theparties could be filed with the Board on or beforeMarch 13, 1975. Thereafter, on March 11, 1975, theGeneral Counsel filed a brief. No other briefs werereceived.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having authorized the transfer of thecase,and having received and considered the briefsfiled by the Respondent and the General Counsel,and the entire record in this case, makes the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges,the answer admits, and wefind that the Respondent is, and at all times materialherein has been,a corporation duly authorized to op-erate in the Commonwealth of Puerto Rico,engagedin the manufacture, sale, and distribution of knittedgarments and related products at its San German,Puerto Rico, plant and office, and that during therepresentative 12-month period preceding issuanceof the complaint the Respondent purchased andcaused to be transported and delivered to its SanGerman plant goods and materials valued in excessof $50,000, which were transported and delivered toits plant in interstate commerce directly from Statesof the United States.Accordingly,we find,as allegedin the complaint,that the Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and(7) of the Act.223 NLRB No. 40 NORTHRIDGE KNITTING MILLS,INC.231II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and wefind that the Union is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundInlateDecember 1973, several of theRespondent's 180 employees,including Jose Rivera,a shipping clerk,and Anselmo Torres,a truckdriver,became disgruntled over what they viewed to be animproper postponement of certain Christmas and va-cation benefits.Over the next few weeks Rivera andTorres discussed union representation with a numberof their fellow employees and, on Saturday, January12, 1974,Torres visited the home of his neighbor,Union Representative Bienvenido Velez Rosas, todiscuss "orientation"in organizing his fellow em-ployees. During the conversation,Rosas stated thathewould procure authorization cards from theUnion's San Juan office the following week. On thefollowing Monday,Rosas picked up some 200 cardsin San Juan and turned them over to Torres the fol-lowing day, January 15.B. Alleged ThreatsDuring the next 3 or 4 days, Torres distributed theunion authorization cards to a number of employees,including Jose Rivera who signed his card on Janu-ary 17. Torres also gave a number of the cards toMiguelAngel Castro Vega, herein Castro, who pro-ceeded to solicit signatures of the 14 or 15 employeeson his shift and some employees working on anothershift.Without contradiction,Castro testified that Su-pervisor Angelino Cruz saw him passing out cardsand return them to both Torres and Rivera. Afterone such occasion,Cruz approached Castro andwarned him that "if they caught[him] distributingunion cards they were going to throw [him] out."One hour later,Supervisor Colon passed Castro'swork station and remarked,"Withunion cards,huh?" Castro replied that "we had been robbed ofour vacations."Thatended the conversation.In the meantime,on Friday, January18,whileboth men were on their regularly scheduled noon-to-1p.m. lunchbreak in the shipping area,Torres hand-ed Rivera some more blank cards. Together Torresand Rivera walked to the classification area to talk toa group of female employees about joining theUnion.After a brief discussion,both men walked tofellow employeeArturoRivera'swork station and,while Jose Rivera was holding out a card for ArturoRivera to take and fill in, Torres suddenly noticedColon standing some 15 feet away. Torres quicklyalerted Rivera, who tried to conceal the cards he washolding.Colon made some inaudible remark,turned,and walked away toward his office. The bell thenrang, ending the lunch period, and Torres and Riverareturned to the shipping department.About10 minutes later,Rivera was summoned toColon's office. Colon warned Rivera that if he "con-tinued in the manner that[he] was going,trying toinfiltrate the union into the company, that [he] wasgoing to lose [his] job." About this same time, Torresentered the office looking for Rivera and was presentwhen Colon further warned that"ifwe were to infil-trate the union intothe factory . . . the factorywould be obligated to close."After Tonesexplainedthat he needed help in the shipping department, bothhe and Rivera left Colon's office.C. Alleged Unlawful Discharge of Jose RiveraOn Monday morning, January 21, Rivera wascalled into the office of Plant Manager Vish Nanka-ni.With Colon present, Nankani told Rivera thatthere were many errors in his work and that if hismistakes were to continue he would"be dischargedor [his] job classification would be changed." Nanka-ni then showed Rivera an order form calling for 30dozen fewer sweaters than Rivera had shipped. Riv-era replied that he had shipped the sweaters pursuantto "Colon's orders."Without responding, Nankanithen showed Rivera a letter from a customer com-plaining of a shipment which contained severalwrong sizes.Rivera replied that the order was filledinDecember by others in the shipping departmentwhile he, Rivera,was working in the warehouse onthe inventory, and that,as a result,he did not returnto the shipping department until 4 p.m., by whichtime it was too late to check the work of the otheremployees. According to Rivera, Nankani and Colonsaid nothing and apparently accepted these explana-tions.However, later that day before the 5 p.m. quittingtime, Rivera was called into Colon's office. This timeColon told Rivera that Nankani "had decided to dis-charge" him,and when Rivera asked to see Nankani,Colon replied, "No." Rivera then went to Nankani'soffice, protested the discharge, and reminded him ofhis earlier warning that"if I continued committingerrors I would either be discharged or I would havemy job classification changed." With Rivera in pur-suit,Nankani went to Colon's office where Riverastated that"I have not seen any more errors" andthat if another job were offered "I was willing to do 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDit."The onlyresponsefrom Nankani and Colon wasthat "the decision had been made." At this point,Rivera demanded a written explanation for his dis-charge and left the plant .4D. Further Alleged Threats... that's why I was being suspended." Colon an-swered, "It could be, but ...."Shortly after Torres' discharge, employee PabloRamirez asked Colon "if it was true that they haddischarged Anselmo?" Colon replied, "If [Torres hadstayed] he would have brought in the union."The dayafterRivera'sdischarge,Colon calledTorres into his office and warned that Nankani hadtold him (Colon) that if Torres "continued [his]union activities[he] would be suspended."Colon fur-ther threatened that "everyone who wanted to enterthe union would be suspended." Torres attempted toconvince Colon that he was not involved, but Colontold Torres to "get away from it."Later that day, between 5 and 6 p.m., Torres washelping several employees load his truck when he en-countered Colon. Torres told Colon that the truckwould have been ready earlier if "they hadn't thrownout Ismael [Rivera]." Colon replied that "if he hadleft Ismael togetherwith [Torres, they] would havemoved the union into the company. . . . [w]alkingaround there giving out little cards...."E. Alleged Unlawful Discharge of Anselmo TorresDuring the afternoon of January 25, Colon toldTorres, who was then loading the truck for the dailydelivery to the Respondent's dye plant in Arroyo, toreport to Nankani's office.When he arrived, hefound Colon and a Mr. Santiago,Respondent's ac-countant,waiting for him. Santiago spoke first, tell-ing Torres that "it is regrettable to have to tell anemployee like you who has been so good to the com-pany . . . to tell you that Mr. Nankani has calledfrom his residence...to tell usto suspend you."Torres asked for an explanation, to which Santiagoreplied,"Well, he tells me that they are going to elim-inate the chauffeur's job" for the sake of economyand that the Respondent was discontinuing its Ar-royo "run."After taking his final paycheck, Tones stated thathe would be "perfectly satisfied" if his job had beeneliminated in order to economize but, alluding to theMonday meeting with Colon, added that the "union4 On the following day, Rivera returned to the plant and picked up histermination letter signedby Colonwhich,in relevant part,stated:Today,Monday,January 21, 1974, Mr.Jose Ismael Rivera was dis-charged from his job, for the following reasons.1.Upon sending the orders to be dyed he was not countingcorrectlythe quantities in the order.2.He was not making the distribution of sizes as the order stipulat-ed.Due to these errors we received complaints from the customers. He wasadmonished on several occasions.F. Alleged InterrogationSometimeafter his discharge, Torres returned tothe plant in a sound truck to address the employeesinside the plant gate. Recordedmessageswere alsoplayed over the truck's loudspeaker equipment. Atone point, Supervisor Colon approached Torres andasked him to identify those employees who had tape-recorded the prounionmessages.Torres refused tonamethe employees.The foregoing is based upon the testimony of theGeneral Counsel'switnesses.IV. THE RESPONDENT'S DEFENSESA. Rivera's DischargeBy way of defense, the Respondent offered the tes-timony of General Manager Vish Nankani, who is incharge of production at the San German and Arroyoplants, as well as the Respondent's other sister facili-ties in Puerto Rico, and Assistant Manager EmilioColon, Rivera's immediate supervisor, who is respon-sible for the ship-to-dye or classification departmentattheSanGerman plant.RichardLederer,Nankani's immediate superior in New York, also tes-tified.A composite of their testimony reveals that the SanGerman mill consists of several operations, begin-ning with a knitting department;, a classification orship-to-dye department, where Rivera and Torresworked, and separate post-dye departments for qual-ity control, "finishings" (i.e., the fastening of labels,tags,buttons, and zippers), and shipping. After gar-mentswere received in the classification department,Rivera, who usually worked alone under the directsupervision of Assistant Manager Colon, preparedthem for shipment to the dyeworks, located in Ar-royo.Driver Anselmo Torres, who on occasion as-sisted Rivera, then delivered the bundled garments toArroyo and, after the garments had been dyed,brought them back to San German for further pro-cessing in the "finishings" department. After inspec-tionby quality control, the garments were thenshipped to customers in the United States.Nankani estimated that during the September1973-January 1974 period the San German plantfilled about 2 to 5 orders each week, totaling about NORTHRIDGEKNITTINGMILLS, INC.233700 to 900 dozen garments for a typical 6-day period.The Respondent's witnessesgenerally agreed that theSan German plant was particularly active during thisperiod, and in Lederer's words, the Respondent was"doing a great deal more business than . . . a yearearlier."Because of this sudden upturn and theRespondent's decision to maintain a low inventory,virtually all garments were manufactured accordingto customer order only. Thus, Nankani testified thatwhen a purchase order was received, Colon immedi-ately made several copies for the knitting and classi-fications department as there was no inventory onhand. In an effort to insure against possible pro-cessing errors, Colon customarily added 5 to 10 per-cent to the purchase order. Thus, while the Respon-dent attempted to manufacture the exact number ofgarmentsordered, in Colon's words, shortages or ov-erages in particular orders, if within "permissible"limits,were expected.After Colon had completed copying the purchaseorder, he gave one copy to the knitting departmentpersonnel and another copy to Rivera for use in fill-ing orders for shipment to the Arroyo dyeworks. Itwas Rivera's responsibility to note the number ofsizes requested in a particular style of garment andthe color in which the garment was to be dyed. Con-cededly, Rivera's work was made difficult by the factthat allgarmentsreceived from the knitting depart-ment,usually 1 to 3 weeks after they were ordered,were uniformly white and bore no size tags or labels.In determining garment size,Rivera checked certaintelltaleknots of thread generally knitted into thesleeve of each piece. Also, when the knitting depart-ment had not produced sufficient quantities of gar-ments,Rivera wasordered by Colon to send "par-tial" orders to the dyeworks, and he thereafter madeup the remaining portion of the order when the knit-ting department had caught up with its work. There-fore, as Colon admitted, he occasionally instructedRivera to send only 50 percent of an order to thedyeworks with the expectation that the remainder ofthe order would be processed later. However, Colontestified that all "partial" orders were eventuallyfilled.Nankani testified that, beginning in September1973, he began to notice a number of instances wherefigures in the Respondent's invoices could not be rec-onciled with customers' purchase orders. Therefore,he temporarily initiated a practice of checking allshipments to determine if they contained the properquantities in the size and color ordered. However,because of the strain already placed on the San Ger-man production and inspection departments,this fi-nal check was conducted onlyafterthe finishedgoodshad alreadybeenshipped. The only checkconductedbeforegoods were shipped was conductedon a sporadic basis by either the finishings or thequality control department. Colon testified that therewas simply no time for more thorough inspections.In early October, Nankani noticed that an ordercalling for 132 white pieces and 108 orange pieceshad been incorrectly filled. Thus, the customer actu-ally received only 50 white pieces and 192 orangepieces.At about the same time, Richard Lederer,Nankani's superior in New York, called to advise ofthe error.Nankani testified that he immediatelybrought the matter to the attention of Colon, whowas responsible for the ship-to-dye department. Lat-er,Rivera, on his own, visited Nankani's office andapologized for the error.Similar errors were discovered several days later,in early and mid-November and in mid-December.Each time, Nankani notified Colon and Rivera of theincorrectly filled orders. On several occasions, Nan-kani warned Colon and, in particular, Rivera thatthese errors could not be tolerated. In December,Nankani warned Rivera that "if this goes on, I'llhave to let you go."During this time, Lederer also warned Nankanithat there was "a pattern of carelessness some placein the factory," possibly in "Colon's area," and askedNankani to find the source of the problem. Lederer,who had previously warned of possible "sabotage,"assumed, as late as January 1974, that Nankani "wasworking on it and . . . could resolve the problem."However, according to Nankani, no thorough inves-tigation was ever conducted, although he assumedthe problem was in the classification department. Inthat regard, Nankani testified that although Colonwas under "pressure" because of these errors he didnot hold Colon blameworthy because he assumedthat Colon was correctly transcribing the purchaseorder totals, which were later given to the knittingdepartment and classification personnel, especiallyRivera, and was in other respects performing his du-ties in a satisfactory manner. However, at one point,Nankani admitted that if Colon was sending only"partial" orders to the dye house he was unaware ofthis practice.In any event, on or about January 11, Nankanispotted a fifth error which amounted to "too manynavy, short in red, too many in brown, short in blue."According to Nankani, he did not confront Riverabut instead summoned Colon and instructed him to"hire a replacement for Ismael Rivera." As instruct-ed, Colon hired Godofredo Velez on January 14. Ap-parently, neither Nankani nor Colon informed Velezthat he was Rivera's replacement, and Velez was onlyinformed that he was hired as Rivera's helper. Colonintroduced Velez to Rivera as his "helper." 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDInitially,Nankani intended to keep Rivera for 3more weeks or longer,untilVelez was adequatelytrained.However, on January 21, Lederer called,complained about the January 11 error, and toldNankani to "act immediately." Nankani then toldColon to discharge Rivera that afternoon. After Co-lon informed Rivera of his discharge,Rivera ap-proached Nankani for an explanation. According toNankani,he told Rivera,"Ismael,you know the rea-son, I have been talking to so many times, you havebeen making many mistakes and this cannot go on."Rivera, according to Nankani, responded by layingthe blame for the errors on "enemies"within theplant, but refused to name them. Rivera then askedfor his letter of discharge and left the plant.Colon generally corroborated Nankani's version ofthe discharge interview and the events which imme-diately preceded it. However, Colon also testifiedthat during January there were "quite a few" ship-ments to the dye house and that he often sent one ormore of his other classification employees to do "agood portion of the work" normally performed byRivera,who, in addition to his usual responsibilities,was also working on theinventoryin a separatebuilding at San German.With regard to the January 11 error, Colon testi-fied that Nankani called him and warned that "it'sgoing to be the last time[for Rivera]."However, ac-cording to Colon, Nankani only intended "to shakehim [Rivera] up." Finally, Colon admitted thatRivera's termination on January 21 was the first timein his 14 years as a supervisor that he had dischargedan employee.B. Torres' DischargeThe Respondent'switnessesgenerally agreed thatAnselmo Torres was discharged on January 25 for"economy reasons"because of the allegedly exces-sive amount of overtimepay Torreswas earning.Lederer testified that he and Nankani began to give"a great deal of attention"to overtime in late 1973.While,as Lederer conceded,theRespondent wasdoing a"great deal"more businessthan before, andsome increasein overtime was naturally expected, ingeneral overtime was "all out of proportion to ourtotal payroll."In response to Lederer's concern, Nankani testi-fied that in November he ordered Colon to "cutdown" overtime in his department, which includedTorres.Thereafter, as Lederer testified, "some little prog-ress" was made in December and January, but hebecame alarmed over the amount of overtime beingassigned to Torres and suggested using the Arroyodriver to handle Torres' job in addition to his usualroute.Lederer further stated that Nankani agreedthat "it was something we should try."Nankani, who apparently had the final say in thematter, waited until January 25 at about which timehe received payroll figures for December. After de-termining that Torres' overtime was excessive, he or-dered Respondent's comptroller, Santiago, and Co-lon to discharge Torres immediately. At the time,Nankani was at his home.According to Colon, he and Santiago promptlycalled Torres into Nankani's office that same morn-ing and informed him that he was being terminatedfor "economy reasons." Colon testified that at firstTorres said nothing, but then stated, "They fired mebecauseIam inthe union." According to his testi-mony, Colon replied, "Well, I don't know. I knowthat we are going to fire you because of economyreasons."Torres then left.However, that evening Colon testified that Torresvisited him at his home and asked if Nankani "firedme because I was involved in the union." Colonagainreplied, "Well, I don't know." Torres, accord-ing to Colon, then denied that he was involved withtheUnion but that "now I'm going to bring theunion to the company." Colon did not reply.Nankani admitted that virtually no arrangementshad been made for replacement of Torres, who at thetimeof his discharge was preparing to drive an orderof garments to Arroyo. Indeed, Nankani at first hadto rely on a mechanic employed at San German tohandle Torres' route. After several weeks, Nankaniused an elderly driver from Arroyo and when he re-tired, inMarch, Nankani finally hired a new driver atArroyo to replace Torres who had been dischargedseveral months before.Nonetheless, Nankani asserted that by eliminatingTorres'position,theRespondent saved about$130-$140 per week-that is, Torres' average week-lywages-for a projected annual savings of $6,000.When asked why he did not consider approachingTorres to determine if he were interested in workingfrom Arroyo, Nankani replied that Torres had onseveral occasions stated that he wanted to make atleast $90 a week whereas the Arroyo driver apparent-ly had no such salary expectation. Also, Torres livedin the SanGermanarea.When asked why he did notsimply explain the Respondent's overtime policy,Nankani replied that he had heard complaints fromArroyo that Torres was not attending to his job whenhe was there. However, Nankani conceded that hehad never talked to Torres about the matter, and,indeed, admitted that he had no complaints withTorres' work. NORTHRIDGEKNITTINGMILLS, INC.235V. FINDINGSA. The 8(a)(1) AllegationsAs noted above, the complaint alleges that on Jan-uary 18, 1975, Assistant Plant Manager Emilio Colonunlawfully threatened employee Jose Rivera that hewould lose his job if he continued with his unionactivities, and, furthermore, that if the Union camein the Respondent would move its plant and the em-ployees would lose their jobs.The complaint further alleges that on January 22Colon unlawfully warned employee Anselmo Torresthat Plant Manager Vish Nankani had told him thatTorres and "everyone" else who supported theUnion would be discharged. The complaint also al-leges that following Torres' discharge on January 25Colon unlawfully asked Torres to identify fellowunion adherents and advised Torres that he shouldabandon the unionmovement,adding that the Re-spondent could afford to spend money to challengethe Union.Finally, the complaint alleges that in January, be-foreRivera was discharged, Supervisor AngelinoCruz warned employee Miguel Angel Castro that hewould be discharged if the Respondent caught himdistributingunionauthorization cards.In treating these allegations,as well as the alleged8(a)(3) violations,infra,we are mindful of our initialresponsibility to determine credibility because of theseveralsharp conflicts in the testimony on this rec-ord. As the parties recognize, our task is made moredifficult in this respect because we do not have theopportunity to make our credibility findings on thedemeanor of the witnesses. Nonetheless, it is abun-dantly clear that the ultimate choice between con-flicting testimonyalso restson the weight of the evi-dence,establishedoradmitted facts, inherentprobabilities, reasonableinferencesdrawn from therecord, and, insum, allof the other variant factorswhich the trier of fact must consider in resolvingcredibility.See, e.g.,Retail,Wholesale and Depart-ment Store Union, AFL-CIO [Coca Cola BottlingWorks, Inc.] v. N.L.R.B.,466 F.2d 380, 386-387(C.A.D.C., 1972).At the outset, we note that throughout the recordRespondent'switnesses, in particular Assistant PlantManager Colon, denied any knowledge of the unionactivities of the Respondent's employees before theUnion filed its representation petition on January 30,1974.However, as the Respondent concedes in itsbrief to the Administrative Law Judge, SupervisorCruz did see employee Castro distributing unioncards in the plant on or about January 16, well be-fore January 21, the date of Rivera's discharge.Moreover, the Respondent concedes that Cruz'state-ment to Castro-that if the Respondent caught himdistributing union cards "they were going to throw[Castro] out,"-"is accepted as uncontradicted testi-mony since Cruz did not testify at the hearing." Laterthat same day, Colon saw Castro with the cards andremarked, "With union cards, huh?"No explanation was offered for Cruz' failure totestify, and the Respondent does not challenge thecredibilityofCastro,who was still in theRespondent's employ at the time of the hearing andwho, as far as the record reveals, was in no positionto benefit from his testimony which was clearly ad-verse to the interests of the Respondent. In view ofthe Respondent's admission and the permissible in-ferences that may be drawn from Cruz' failure totestifyand Castro's willingness to testify, we arecompelled to find that the Respondent, through Su-pervisors Colon and Cruz, was aware of the unionactivities of its employees shortly after their cam-paign began. Moreover, we find that the threat toCastro, "to throw [him] out" if he continued hisunion activities, violated Section 8(a)(1). The Re-spondent postulates that Cruz was only offering"friendly advice" about working time activities, butthere is no evidence to support this contention. In-deed, the very words attributed to Cruz contain noreference to the permissible limits which the Respon-dent may otherwise have imposed upon such outsideactivity during working hours.As stated above, Rivera and Torres testified thatduring the employees' lunch hour on Friday, January18,Assistant Plant Manager Colon saw Rivera withsome authorization cards in his hand which Rivera,with Torres nearby, was showing to employee ArturoRivera. Several minutes later, Colon called Rivera tohis office and, as Rivera further testified, threatenedthat Rivera would lose his job if he "continued in themanner that [he] was going, trying to infiltrate theunion into the company." Torres. testified that he wasin Colon's office during a part of this conversationand overheard Colon state that if "we were to infil-trate the union into the factory" the Respondentwould be forced to close. In his testimony, Colon didnot deny meeting with Rivera on Friday, January 18,although he denied seeing Rivera with the cards andalso denied discussing the Union with Rivera on thatdate.As for Torres, Colon testified that Torres wasnot in the plant when the alleged threats to Riverawere made.'5 In this regard, the Respondent introduced Torres' timecard for the weekending January 19. All of the entries forFriday, January18, appear to havebeen writtenby Colonwho, in addition to assigning hours of work to Tor-res, also keptTorres'timecard.Thispractice was apparently necessary be-Continued 236DECISIONSOF NATIONALLABOR RELATIONS BOARDInasmuch as the weight of the uncontradicted evi-dence reveals that Rivera and Torres were among theleading union supporters in the plant and solicitedsupport from their fellow employees, we find no rea-son to discredit their testimony that they were usingtheir lunchtime on January 18 to solicit employee Ar-turo Rivera.Moreover,we also find,as they testified,that Colon was standing nearby and saw Rivera withthe authorization cards.We are awareof Colon'sspecific denial,but we must weigh his asserted un-awareness of any employee union activities through-out the critical period before Torres' discharge onJanuary 25 against uncontroverted and admitted tes-timony that the Respondent,through SupervisorCruz,was awareof such activity before Rivera's dis-charge on January 21.Moreover,it stands uncontra-dicted in this record that Cruz by that date alreadyknew that Castro, one of the Union's more activesupporters, had turned over signed cards to Riveraand Torres.It seemsentirely unlikely that this infor-mation did not soon come to the attentionof Cruz'immediate superior, Colon. Indeed, Colon admittedtalking to Castro about the cards, but placed the con-versation much later,sometimein February. Finally,we note that Colon admitted being askedby Torreson January 25 whether the real reason for the termi-nation was his union activities and, according toColon's testimony, he did not deny the allegation butanswered that he simply did not know. Certainly, if,as Colon testified, he was totally unaware of theseactivities,his response to Torres would have beenmore assertive and negative.On balance,we findCastro's testimony on this point more accurate and,consistent with the foregoing findings,we concludethat Colon was aware of the union activities of theRespondent's employees.In view of the foregoing we conclude that a pre-ponderance of the evidence supports the finding thatColon did threaten Rivera on January 18, as alleged.cause Torres worked irregular hours and often returned to San GermanfromArroyo afterthe plant had closed in which case Colon made the ap-propriate entries the followingday when Torrescame to work.This time-card shows thatTorresworked until2 a.m. on Fridaymorning, reported towork at 8 a.m., and worked until noon.At I p.m.he returned and workeduntil 9 p.m. On Saturday morning he reported for work at 10 O'clock.Althoughhe did not foreclosethe possibility that Torres left for work,ata later hour, Colon recalled that Torres departedfor Arroyosometimeri-day morning and, therefore,had not returned to San German at I p.m.when he allegedly overheard Colon threaten Rivera.However, this evidenceisnot necessarily supportedby thetimecard which, as mentioned, showsthat after lunch Torres reported for work at I p.m. and worked until 9 p.m.Because the timecard does not reflectwhen Torres left for Arroyo, the hoursspent in transit,or atArroyo,it is not clear from the timecard whetherTorres left for ArroyobeforeIp.m Torres'time away from theplant couldhave been extended depending upon other errands he was required to run atArroyo onthe way.In sum,since the round trip toArroyo took only 5 to 6hours,the timecard neither supports nor detracts from the testimony ofeither Torresor Colon.In addition, we find that the Respondent unlawfullythreatened Torres on January 22,as alleged.Finally,we find that following Torres' discharge, while Tor-reswas outside the plant soliciting union support,Colon coercively interrogated Torres by asking himto identify other employees who had recorded mes-sages urgingsupport for the Union.B. The Discharges1.RiveraThe foregoing finding of unlawful threats to Riv-era that he "was going to lose [his] job" because ofhis union activities raises the clear inference thatRivera's discharge 3 days later was motivated by thesame antiunion bias. Knowledge, timing, and dem-onstrated antipathy toward the union activities of itsemployees, especially leading adherents Castro, Tor-res, and Rivera, who were singled out for coercivethreats, are all factors which clearly supporta primafaciecase of 8(a)(3) and (1) violations directed atRivera.Moreover, we have considered Torres' testimonythat on January 22, the day after Rivera's discharge,Colon told Torres that Torres and others "who want-ed to enter the union" would be terminated and, fur-ther, that Rivera was discharged because he and Tor-res"would have moved the union into thecompany." Colon denied making these statements, oreven discussing Rivera's discharge with Torres. How-ever, in our view, the inherent probabilities support acontrary finding. For Torres and Rivera had workedtogether for some time and, upon learning of thelatter's sudden termination, it seems likely that Tor-res would inquire about the matter, especially sinceColon had not terminated any other employee underhis direct supervision in his previous 14 years as asupervisor for the Respondent. Moreover, the recordestablishes that Colon and Torres were neighborsand, while they were not close friends, they occasion-ally visited one another after hours to discuss busi-ness. Indeed, Torres visited Colon following his owndischarge on January 25. Finally, as stated elsewhere,Colon's blanket denial of any knowledge of unionactivities of employees directly under his control isnot credited in view of the admitted knowledgegained by his fellow supervisor, Cruz, who workedwith him.While, at the outset, the foregoing January 22statementof Colon would virtually remove all doubtas to the discriminatory reason for Rivera's dis-charge, we need not rely entirely on this evidence infinding that Rivera was discriminatorily terminated.Rather, we draw further support for the General NORTHRIDGEKNITTINGMILLS, INC.237Counsel'sprima faciecase from the unconvincing ex-planation for Rivera's discharge.As shown, the Respondent allegedly dischargedRivera because of his repeated mistakes in classifyinggoods shipped to the dye house. When a fifth errorwas discoveredon January 11, Nankani ordered Co-lon to find a replacement immediately. Ten days lat-er, after Lederer called to complain about the sameerror,Nankani ordered that Rivera be dischargedthat day.It is clear on the record before us that errors hadbeen made.Some of the errors,especially those ap-pearing on invoices dated September 29 and Novem-ber 9, 1973, and January 11, 1974, were serious. Tak-en together these 5 invoices reveal that approxi-mately 664more units were sent to customersthan were ordered, and about 412 units that wereordered were not sent. According to Nankani's esti-mate,of 700 to 900 dozenunitsproduced each week,during thesameSeptember to mid-January period,the Respondent knitted, dyed, finished, and shippedsome 126,000 to 162,000 garments. Thus, the errorswhich the Respondent attributes to Rivera amountedto less than 1 percent of the total number he mayhave handled.On the other hand, it is clear that some allowancefor error was anticipated and tolerated. Thus, the Re-spondent customarily produced 5 to 10 percent morethan was required in order to cover for any shortagescaused by defects.Moreover, as Colon admitted,shortages were permitted if within unspecified "per-missible"limits. Indeed, Colon conceded that therewere occasions when, on his instructions,only one-half of an order was filled and the remaining portionwas sent later. Finally,any reliance on these figuresrepresented in the invoices is further placed in doubtbecause the number of goods actually sent was ad-mittedly only an approximation based on a randomcheck conducted by one or more classification em-ployees afterthe garmentswere returned from Ar-royo.Yet, despite all of the variant factors bearing onthe accuracy of its figures, as well as the several pos-sible causes for these discrepancies between the pur-chase orders and the invoices, the Respondent heldRivera solely responsible. Thus, the record is virtual-ly barren of any evidence that the Respondent eversought toinvestigatewhether others, including thefive or so quality control employees, the dye houseemployees, the employees who randomly checkedsizes and colors in the"fittings"department, or theseveralemployeeswho admittedly performed a"good portion" of the classification work while Riv-era was occupied in the warehouse in December andJanuary (when the Respondent was particularlybusy) were also responsible for some of these errors.Indeed, even Colon, who was under "pressure" attimes, was found blameless because Nankani simplyassumed that Colon made no mistakes. Nankani's as-sumption was based solely on the fact that Coloncopied the knitting order from the purchase order.Furthermore, Lederer admitted that as late as De-cember Nankani could only report that the mistakeswere being made somewhere in "Colon's area" ineither the predye or post-dye classification work.Finally,it is significantthat on January 21, whenLederer, who allegedly took a keen interest in thematter, ordered Nankani to take "immediate" action,Nankani failed to inform him that the guilty party,Rivera, had been found and a replacement, Velez,had been hired. In this regard, it is conceded thatneither Velez nor Rivera was informed that Velezwould replace Rivera, and Rivera's assumption thatVelez had only been hired to assist him is supportedby the Respondent's admission that Colon's depart-ment was so "rushed" at the time "a good portion"of Rivera's work was being performed by other em-ployees in the classification department, at least untilVelez was hired.In sum,we find Rivera's account of the events sur-rounding his discharge on January 21 more crediblethan that offered by the Respondent. Thus, we findRivera was warned by Nankani, in Colon's presence,that he would be "discharged" or his "job classifica-tion would be changed" if he continued to make er-rors.To substantiate his charge, Nankani producedfor the first time the January 11 invoice. However,Rivera explained that he had partially filled thatshipment according to "Colon's orders," and Nanka-ni and Colon apparently accepted this explanation.Nankani then produced the December invoice andRivera pointed out that the order was filled by otherclassification employees because he was in the ware-house that month and did not have time to checktheirwork. Nankani and Colon again said nothing.Nonetheless, later that day Rivera was discharged al-though the earlier charges had not been substantiat-ed and in his words, "I have not seen any more er-rors."The abruptness of the discharge, knowledge ofRivera's union activities, Colon's coercive threat ofdischarge on the previous workday, and the implausi-bility of the nondiscriminatory reasons for the dis-charge, when coupled with the Respondent's unlaw-ful threats directed to Rivera and other employees,convince us that while Rivera may have had hisfaults as an employee his discharge was at least inpart motivated by Respondent's desire to rid itself ofone of the Union's leading adherents. In these cir-cumstances,we credit Torres' testimony, over 238DECISIONSOF NATIONAL LABOR RELATIONS BOARDColon's denial, that on the day after Rivera's dis-charge Colon admitted that Rivera had been termi-nated because of his union activities, which removesalldoubt that the Respondent violated Section8(a)(3) and (1) in discharging Rivera.2.TorresAnselmo Torres had worked as the Respondent'sdriver for over 2 years. During that time he per-formed his duties in a satisfactory fashion, oftenworking irregular and late hours to meet theRespondent's production schedules. Indeed, as Nan-kani admitted, he had no complaints with Torres'work. Torres was also one of the Union's leadingproponents and shortly after the campaign began theRespondent learned of Torres' active interest in theUnion. Following Rivera's discharge on January 21,Colon told him that Rivera had been terminated be-cause of his union activity and that Torres should"disown" himself from the Union. Finally, on Janu-ary 25, Torres was discharged, and when he ques-tioned Colon whether his union activities had playeda part in Respondent's decision to discharge him,Colon admittedly replied that he did not know. Theelements ofknowledge, a background of antiunionbias,and timingare all factors which support theGeneral Counsel's case.Moreover, as shown below,the reasonsadvanced by the Respondent for Torres'discharge do not withstand scrutiny and, as such,add further support to a finding that Torres was dis-charged in violation of Section 8(a)(3) and (1) of theAct.According to the Respondent'switnesses,Torreswas discharged for "economyreasons." Specifically,Torreswas allegedly accumulating an excessiveamountof overtime and the Respondent hoped tosave money by eliminating Torres' route. Lederer tes-tified that in the last quarter of 1973 and in early1974 the Respondent was "doing a great deal morebusinessthan ... a year earlier," and this dramaticincrease involume naturally necessitated a markedincreasein overtime. According to Nankani andLederer they gave a great deal of attention to thisproblem, but only a "little progress" was made inDecember and January. Finally,sometimein Janu-ary, Lederer, according to his testimony, suggestedterminatingTorresand assigningthe work to a driveratArroyo. Nankani agreed to give the plan a tryafter seeingthat Torres' overtime had not been re-duced in January.Despite the Respondent's asserted concern aboutovertime, thereisnotestimony that Torres waswarned that his job was in jeopardy. Indeed, Nanka-ni admitted that, while he was concerned about Tor-res' overtime as early as November, he did not con-front Torres or in any way warn him. Instead, Nan-kani told Colon "to cut down" overtime in his de-partment.But inhis testimony, Colon failed tomention whether he had ordered anyone in his de-partment, including Torres, to curtail overtime. In-deed,sinceovertimewas approved by theRespondent'smanagement, there appeared to be noreasonto confront the employees. In any event, Co-lon was apparently not as alarmed as his supervisorsand characterized their concern as a longstanding"policy" to eliminate overtime where possible.Signif-icantly,Colon did not testify that he ever warnedTorres about his overtime although he was immedi-ately responsible for assigning work to Torres andkepta closewatch over his hours. Colon obviouslyapproved all of the hours which Torres worked dur-ing thisperiod. Finally, while Nankani had no com-plaints with Torres' work, he later asserted that hehad heard some complaints from a supervisor at Ar-royo that Torres was not attending to his job. Butadmittedly he never discussed the matter with Tor-res. Indeed, as far as the record shows he did noteven mention it to Colon, Torres' immediate supervi-sor. In these circumstances, including the absence ofany specific warning to Torres or Colon, it is difficultto accept the Respondent's assertionthat it was asconcerned specifically about Torres' overtime asLederer and Nankani alleged.Moreover, the sudden decision to terminate Torresand eliminatehis route was clearly reached withoutany serious consideration of any alternative. Thus, asNankani admitted, he was unprepared to carry outthe plan of immediatelyeliminatingTorres' routeand, in the weeks that followed Torres' discharge onJanuary 25, he had to find a replacement at San Ger-man untilamore suitable arrangement could bemade. Only "gradually," according to Nankani, wasthis cost-saving measure implemented. Finally, anelderly employee at Arroyo temporarily took overTorres' former duties and, when this employee an-nounced hisretirementin March, Nankani was even-tually forced toarrangefor a permanent replace-ment.Throughout his testimony Colon steadfastlyassert-ed that by terminating Torres the Respondent real-ized a projected annual savings of $6,000, Torres' av-erageyearly income, and additional expenses relatedto the operation of the truck he used. But, as theArroyo and San German plants were admittedly oneintegrated branch of the Respondent, it is clear thatany savings that the Respondent hoped to realizewould be the difference between the wages paid toTorres and the wages paid to his replacement, whichwere billed to San German by the Arroyo plant. Yet, NORTHRIDGE KNITTING MILLS, INC.Nankani apparently did not consider this factor. Cer-tainly, the Respondent did not realize a $6,000 sav-ingsasNankani alleged. In other respects,Respondent'sassertedconcern for cost reductionfails to withstand scrutiny. Thus, at the time of thehearing, the San German plant continued to pay in-surance forthe truck which had been removed toArroyo some 18 months before. Finally, Nankaniclaimed that the new arrangement was more eco-nomical because the Arroyo driver was making addi-tional stops. But he offered no explanation for notconsideringassigningthese new stops to Torres. Andwhen pressed for an explanation for not offeringTorres an opportunity to transfer to Arroyo, Nanka-ni stated that he assumed that Torres would be un-willing to move from his home near San German.In conclusion,we are convinced that Torres' sud-den discharge was motivated by reasons other thaneconomic necessity. Admittedly, Torres was a goodemployee and, while his overtime might have beensubstantial,the same wastrue for other employees inColon's department, and elsewhere in the plant.While apparently concerned about increasing laborcosts, the Respondent was also aware of the corre-spondingincreasein production which necessitatedmoreovertime. In any event, the problemwas essen-tiallymore for Torres' supervisors to resolve as Tor-res only worked those hours which Colon and, pre-sumably,Nankani approved.And if he wassuspected of shirking his responsibilities and, in ef-fect,causingmore overtime, his superiors did notthinkitwas significantenough to bring to his atten-tion.Instead, rather than blame Torres, the Respon-dent sought to show that the decision to discontinuethe San German-to-Arroyo route, in favor of an Ar-royo-to-San German route, was dictated by soundbusinessjudgment. However, that decision was sohastily reached that it was impossible to implementthe plan for over a month. In themeantime, the Re-spondent changed nothing and simply found a tem-porary replacement for Torres. Finally, as shownabove, the Respondent's slanted analysis of the costreduction it hoped torealize isboth inaccurate andincomplete.In view of the foregoing, we find that the failure ofthe Respondent's assertedreasons to withstand scru-tiny raises the reasonableinferencethat the real rea-sonsfor Torres' termination lay elsewhere and fur-ther supports the finding that Torres was dischargedin violation of Section 8(a)(3) of the Act.THE REMEDYHaving found that Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease239and desist therefrom and take certain affirmative ac-tion that we find necessary to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By coercively threatening its employees withdischarge and other reprisals if they became or re-mained members of the Union or if they gave anyassistance and support to it, by warning and direct-ing its employees to refrain from becoming or re-maining members of the Union or giving support totheUnion, and by interrogating an employee con-cerning other employees' membership in, activitieson behalf of, and support for the Union, Respondentthereby interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteedin Section 7 of the Act, thus engaging in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.4.By discharging and thereafter failing and refus-ing to reinstate or to offer to recall or reinstate itsemployees Jose Ismael Rivera Montalvo and Ansel-mo Torres Lugo because they engaged in union andother concerted activities for the purpose of collec-tive bargaining and mutual aid and protection, theRespondent thereby discriminated against employeesbecause of their exercise of rights guaranteed by Sec-tion 7 of the Act, thus engaging in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1) ofthe Act.5.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact and conclu-sion of law and upon the entire record, and pursuantto Section 10(c) of the Act, we hereby issue the fol-lowing proposed:ORDER6Respondent,NorthridgeKnitting Mills, Inc., SanGerman,Puerto Rico,its officers,agents,successors,and assigns,shall:6 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the finding,conclusions, and proposed Order hereinshall, asprovidedin Sec. 102.48 ofthe Rules and Regulations,be adopted by theBoard and become its find-ings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes. 240DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a)Threatening its employees with discharge andother reprisals if they become or remain members ofa union, or if theygive assistanceor support to it.(b)Warning and directing its employees to refrainfrom becoming or remaining members of, or givingsupport to, a union.(c) Interrogating employees about their member-ship in, activities on behalf of, or support for a union.(d)Discouraging membership in, or activities onbehalf of, any labor organization by discharging em-ployees or otherwise discriminating against them inany manner, with regard to their hire and tenure ofemployment, or any condition of employment, be-causeof their union activities.(e) In any othermannerinterfering with, restrain-ing, or coercing any employee in the exercise of hisrights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)OfferJose IsmaelRivera Montalvo and Ansel-mo Torres Lugo immediate and full reinstatement totheir former jobs or, if those jobs, or either job, nolonger exist, to substantially equivalent jobs, withoutprejudice to their seniority or other rights previouslyenjoyed, and make them whole for any loss of paydue the discrimination against them by awardingthem backpay from the date of their discharges tosuch time as they receive a valid offer of reinstate-ment, the computation of such moneys to be in ac-cord with the Board's decision inF.W.WoolworthCompany,90 NLRB 289 (1950), andIsis Plumbing &Heating Co.,138 NLRB 716 (1962).(b) Preserve and, upon request, make available tothe Board or itsagents,for examination and copying,all payroll records, social security payments records,timecards, personnel records and reports and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its plant in San German, Puerto Rico,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gionalDirector for Region 24, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."(d)Notify the Regional Director for Region 24, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had an opportunitytogive evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all these things.WE WILL NOT discourage membership in, oractivities on behalf of, any labor organization bydischarging employees or otherwise discriminat-ing against them in any manner, with regard totheir hire and tenure of employment, or anyterm and condition of employment, because oftheir union activities.WE WILL NOT threaten to discharge employeesor threaten other reprisals if employees join, orremain members of, a union, or give support toit.WE WILL NOT warn and direct employees torefrain from joining, or remaining members of, aunion, or giving support to it.WE WILL NOT interrogate employees concern-ing their membership in, activities on behalf of,or support for a union.WE WILL NOT in any other manner interferewith, restrain, or coerce employees with respectto their rights guaranteed in the Act.WE WILL offer Jose Ismael Rivera Mantalvoand Anselmo Torres Lugo immediate and fullreinstatement to their former jobs or, if thosejobs, or either job, no longer exist, to substan-tially equivalent jobs, without prejudice to theirseniority or other rights, and we will make themwhole for any loss of pay suffered by reason ofthe unlawful conduct against them.NORTHRIDGE KNITTING MILLS, INC.